Per Curiam.

It is true that on May 1, 1950 the premises were decontrolled pursuant to order of the Federal Rent Expediter. But such an order did not prevent the Legislature from putting the premises under control when State control superseded *702control by the Federal Government (Teeval Co. v. Stern, 301 N. Y. 346). And the Legislature so acted (Emergency Housing Rent Control Law, § 2, subd. 2, par. [b] ; L. 1946, ch. 274, as amd.). The premises being controlled the final order was unwarranted.
Appeal from judgment dismissed as it appears that no judgment was ever entered. The final order should be reversed, with $30 costs, and petition dismissed, with costs.
Concur—Steuer, J. P., Hoestadter and Aurelio, JJ.
Final order reversed, etc.